      Case 1:19-cv-01029-PLM-PJG ECF No. 6 filed 12/09/19 PageID.29 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

AZAR SADEGHI,                                        )
                               Plaintiff,            )
                                                     )      No. 1:19-cv-1029
-v-                                                  )
                                                     )      Honorable Paul L. Maloney
ROSEMARIE AQUILINA,                                  )
                               Defendant.            )
                                                     )

       ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER

         Plaintiff Azar Sadeghi, proceeding without the benefit of counsel, requests the Court

issue an emergency injunctive order. (ECF No. 4.) The Court will deny the motion.

         According to her federal civil complaint, the State of Michigan charged Azar Sadeghi

(Plaintiff) with more than twenty criminal violations. She filed this emergency motion with

the Clerk’s office in Lansing, Michigan at approximately 8:45 a.m., today, December 9, 2019.

Her criminal trial was scheduled to begin at 9:00 a.m., approximately 15 minutes later in the

Ingham County Circuit Court in Lansing. At 10:27 a.m., the Clerk of Court opened this civil

action. The emergency motion was entered at approximately 10:47.

         Plaintiff sues state circuit judge Rosemarie Aquilina in her official and in her personal

capacities. Generally, Plaintiff complains about Judge Aquilina’s demeanor, fairness and

several of her pretrial rulings. Plaintiff contends Judge Aquilina violated her constitutional

rights. Plaintiff alleges she has filed an interlocutory appeal, which has not yet been acted

upon. Plaintiff requests this Court issue an injunction to stop the trial. Plaintiff also requests

damages.
  Case 1:19-cv-01029-PLM-PJG ECF No. 6 filed 12/09/19 PageID.30 Page 2 of 3



       The Court interprets the emergency motion as a request for a temporary restraining

order brought under Rule 65(b) of the Federal Rules of Civil Procedure. Decisions regarding

a temporary restraining order fall within the discretion of a district court. See Ohio

Republican Party v. Brunner, 543 F.3d 357, 361 (6th Cir. 2008). Under Rule 65, a court

may issue a temporary restraining order, without notice to the adverse party, only if two

conditions are met. Fed. R. Civ. P. 65(b)(1). First, the moving party must establish specific

facts through an affidavit or a verified complaint or affidavit showing that an immediate and

irreparable injury will result to the moving party before the adverse party can be heard in

opposition to the motion. Fed. R. Civ. P. 65(b)(1)(A). Second, counsel for the moving party

must certify in writing any efforts made to give notice and the reasons why notice should not

be required. Fed. R. Civ. P. 65(b)(1)(B). In addition, the court must consider each of four

factors: (1) whether the moving party demonstrates a strong likelihood of success on the

merits; (2) whether the moving party would suffer irreparable injury without the order; (3)

whether the order would cause substantial harm to others; and (4) whether the public interest

would be served by the order. Ohio Republican Party, 543 F.3d at 361 (quoting Northeast

Ohio Coalition). The four factors are not prerequisites that must be met but are interrelated

concerns that must be balanced together. See Northeast Ohio Coalition, 467 F.3d at 1009.

       Plaintiff’s motion must be denied for procedural reasons. Plaintiff did not file an

affidavit or a verified complaint in which she alleges facts to show an immediate or irreparable

injury. See Fed. R. Civ. P. 65(b)(1). Both the complaint and the motion are signed, but the

documents are not signed under penalty of perjury. Neither document, therefore, can be

considered an affidavit based on personal knowledge.


                                               2
  Case 1:19-cv-01029-PLM-PJG ECF No. 6 filed 12/09/19 PageID.31 Page 3 of 3



       Plaintiff’s motion must also be denied for substantive reasons. Plaintiff’s request for

declaratory and injunctive relief is barred by the abstention doctrine developed in Younger

v. Harris, 401 U.S. 37 (1971). Under Younger, absent “extraordinary circumstances,”

federal district courts refrain from interfering with on-going criminal proceedings in state

court. Foster v. Kassulke, 898 F.2d 1144, 1146 (6th Cir. 1990); Zalman v. Armstrong, 802

F.2d 199, 201 (6th Cir. 1986). So long as the defendant in the state court proceedings has

an opportunity to raise the constitutional concerns in the state court, the federal court should

abstain. Zalman, 802 F.2d at 205. Plaintiff has not alleged the sort of extraordinary

circumstances that would justify interference. See id. Plaintiff can, of course, eventually

request federal review of the criminal proceedings, but only after exhausting her state

remedies. Foster, 898 F.2d at 1146-47. Plaintiff’s request for monetary relief fails for other

reasons. Judge Aquilina is entitled to judicial immunity. Judges cannot be held liable for

money damages for performing judicial functions, i.e., actions taken and decisions made

while resolving disputes between the parties before them. See Mireles v. Waco, 502 U.S. 9,

9-12 (1991); Stump v. Sparkman, 435 U.S. 349, 359 (1978); Johnson v. Turner, 125 F.3d

324, 333 (6th Cir. 1997).

       Plaintiff has not met the procedural requirements for a temporary restraining order.

Plaintiff has also not demonstrated a likelihood of success on the merits. For these reasons,

her request for a temporary restraining order (ECF No. 4) is DENIED.                IT IS SO

ORDERED.

Date: December 9, 2019                                         /s/ Paul L. Maloney
                                                                   Paul L. Maloney
                                                                   United States District Judge


                                               3
